DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
Claims 1-20 of U.S. Application No. 16/100,694 filed on 8/10/20 were examined. Examiner filed a non-final rejection.
Applicant filed amendments and remarks on 2/5/20, wherein claims 1, 13-14, and 20 were amended. Claims 1-20 were examined. Examiner filed a final rejection.
Applicant filed an AFCP 2.0 request on 6/4/20 containing proposed amendments to claims 1 and 13-14. Examiner determined that there was not sufficient time to consider the amendments under the guidelines of the AFCP 2.0 program.
Applicant filed an RCE on 7/7/20 containing applicant’s amendments from the 6/4/20 AFCP 2.0 request. Claims 1 and 13-14 were amended. Claims 1-20 were examined. Examiner filed a non-final rejection.
Applicant filed amendments and remarks on 11/30/20, wherein claims 1, 3, 13-14 and 19 were amended. Claims 1-20 were examined. Examiner filed a final rejection.
Applicant filed an AFCP 2.0 request on 4/8/21 containing proposed amendments to claims 1, 3, and 13-14. Examiner determined that there was not sufficient time to consider the amendments under the guidelines of the AFCP 2.0 program.
Applicant filed an RCE on 5/7/21 containing applicant’s proposed amendments from the AFCP 2.0 request filed 4/8/21. Claims 1, 3, and 13-14 were amended. Claims 1-20 were examined. Examiner filed a non-final rejection.
Applicant filed a response on 8/20/21 based on applicant’s interview with examiner held on 7/28/21. All claims are as previously presented. Claims 1-20 are presently pending and presented for examination.

Reasons for Allowance
Claims 1-20 are allowed over the prior art of record.
Regarding the prior art of record: The closest prior art of record is Lee et al. (US 20110300876 A1) in view of Lin et al. (US 20180232112 A1) in further of Will et al. (US 20170169699 A1) in further view of Mullins (US 20180365893 A1), hereinafter referred to as Lee, Lin, Will, and Mullins respectively. The following is an examiner’s statement of reasons for allowance over the prior art of record:
Regarding claims 1, 13 and 14, Lee discloses A computer-implemented navigation method (Lee discloses, “a method for effectively providing direction information to a target…using guide information or AR information” [See at least Lee, 0011]) comprising:
transmitting, from a terminal, current location-based video data comprising an image (See at least Fig. 8 in Lee: Lee discloses, “the terminal B receives location information of the terminal A from the terminal A (S210). Next, the terminal B visually displays a surrounding image of the terminal A… corresponding to the location of the terminal A (S220)” [See at least Lee, 0139]. It will be appreciated by anyone of ordinary skill in the art that in the context of AR, “image” refers to live video, which is augmented by added virtual features, rather than to a static image); 
receiving, from a counterpart terminal, instruction information for navigation based on the video data (See at least Fig. 8 in Lee: Lee discloses, “the terminal B provides…route guidance…to the terminal A (S230)” [See at least Lee, 0139]. Also See at least Fig. 3 in Lee: Lee discloses that route guidance from terminal B may include memos or arrows added directly to the video data [See at least Lee, 0098]. Also see at least Fig. 8 in Lee: Lee discloses, “the terminal B visually displays a surrounding image of the terminal A along with AR information corresponding to the location of the terminal A (S220)” [See at least Lee, 0139]), the instruction information including route instructions between two points (See at least Fig. 3 in Lee: Lee discloses the information provided to the display terminal A by terminal B may be labeled “(4) route guidance”. Lee also discloses that the information may comprise route instructions between two points [See at least Lee, 0098-0099]); 
generating navigation information by mapping the instruction information to the video data (See at least Fig. 3 in Lee: Lee discloses that route guidance from terminal B may include memos or arrows added directly to the video data [See at least Lee, 0098]); and 
providing the navigation information based on location information of the terminal (See at least Fig. 8 in Lee: Lee describes S230, which provides navigation info based on location info of terminal A. Terminal A may be regarded as applicant’s “terminal”, since Lee discloses that terminal B provides route guidance to terminal A based on terminal A’s current location [See at least Lee, 0139]).
 during a video call (See at least Fig. 5 in Lin: Lin teaches that a route may be displayed providing directions from the location of one user to the location of another user with whom the first user is having a video call [See at least Lin, 0025]).
Will teaches a video calling system where video data may comprise metadata acquired from a camera (See at least Fig. 22 in Will: Will discloses an emergency contact app wherein a user the app on a mobile device may engage the movie capture ability of the mobile device to transmit a media stream with video being captured by the mobile device in real-time, where the media stream may include data visibly overlaid over the video such as location, street address, GPS coordinates, date, time, or an identity of the person capturing the video [See at least Will, 0169]). Both Will and Lee disclose methods of communication between two users involving location information and video data. However, only Will teaches where the video data exchanged between the users may comprise metadata acquired from a camera.
Mullins teaches a video-based method of navigating one mobile device to another mobile device wherein the navigation information is provided to display a route based on the route instructions between the two points by overlaying a layer onto features of the image, the layer including the route (See at least Fig. 9 in Mullins: Mullins teaches a system for a driver having a second AR device 105 to meet up with a user having a first AR device 104, wherein the virtual path 908 for the driver to reach the user 906 is displayed on real-world objects as part of the driver’s second AR device 105 [See at least Mullins, 0069]. Mullins further discloses that the second AR device 105 may be a wearable device [See at least Mullins, 0036]. It will be appreciated by anyone of ordinary skill in the art that generation of such a path and matching of the path to real-life features in the second AR device display requires processing of and matching to image features).
However, the claims further stipulate that the route is overlaid onto features of the image of the video call (emphasis added where bolded), the image being previously exchanged between the terminals so that the terminal which initially sent the image receives the overlay information from the other terminal, is what results in the designation of these claims as containing allowable subject matter. None of the prior art of record, taken either alone or in combination, teaches or suggests where, during a video call, one terminal provides instruction information to another after processing an image received from the another, such that the another then overlays a route on top of the video data it initially sent to the first terminal. The closest that any reference gets to such an overlay is Mullins, as Mullins teaches overlaying a route from one user to another in augmented reality on a viewed by the one user (See at least [Mullins, 0069] and Figs. 8-9). However, in at least [Mullins, 0069] and Figs. 8-9, the surroundings which are ultimately displayed in the overlay are never transmitted from one device to the other and displayed at the destination device (i.e., as per the definition of a video call); rather, they are captured by the same device that displays them and never transmitted to the other device. Therefore, Mullins fails to disclose or suggest a video call at all and it would be unwarranted hindsight to suggest that the route overlay invention of Mullins is at all in the field of endeavor of video calls, let alone of video calls where one of the terminals processes video data from the other during a call in order to assist the other in generating an augmented reality route overlay for said video data.


Regarding claims 2-12 and 15-20, these claims also contain allowable subject matter at least by virtue of their dependence from claims 1 and 14, respectively.

Regarding the previous rejections under 35 USC 101: in the most recent non-final rejection, examiner rejected claims 1-20 under 35 USC 101 for reciting an abstract idea which was not integrated into a practical application.
However, in the interview dated 7/28/21, applicant’s representative Daniel Kim cited Example 37 provided in the Subject Matter Eligibility Examples (January 07, 2019), and suggested that, based on the precedent set by this example, the additional step of providing the navigation information as an overlay is not insignificant extra-solution activity and does serve to integrate the judicial exception of transmitting and receiving navigational information into a practical application. Examiner will further explain in light of Example 37:
Example 37 concerns “Relocation of Icons on a Graphical User Interface”. Example claim 1 provided for analysis in example 37 is, directly quoted:
Claim 1:
A method of rearranging icons on a graphical user interface (GUI) of a computer system, the method comprising:
receiving, via the GUI, a user selection to organize each icon based on a specific criteria, wherein the specific criteria is an amount of use of each icon;
determining, by a processor, the amount of use of each icon over a predetermined period of time; and
automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use.

The example analysis provided by the Office goes through each of Steps 1, 2A Prong 1, 2A Prong 2, and 2B. The Office writes that the claim recites a method (a process), and therefore does satisfy Step 1 of the 101 analysis (Step 1: Yes, the claim falls into one of the four statutory categories).
The Office further writes that, “other than reciting ‘by a processor,’ nothing in the claim element precludes the step from practically being performed in the mind”, so therefore, the claim recites a mental process (Step 2, Prong 1: Yes, the claim recites a judicial exception).
The Office further writes that, “The claim recites the combination of additional elements of receiving, via a GUI, a user selection to organize each icon based on the amount of use of each icon, a processor for performing the determining step, and automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use. The claim as a whole integrates the mental process into a practical application. Specifically, the additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. Thus, the claim is eligible because it is not directed to the recited judicial exception” 
In other words, in this example, the Office holds that because the claimed invention provides a specific improvement in the manner in which icons are displayed as compared to prior systems, resulting in an improved user interface, the step of displaying icons in the particular manner claimed in the example is not insignificant extra-solution activity and therefore does serve to integrate the judicial exception into a practical application.
The Office takes pains to contrast Claim 1 of Example 37 with Claim 3 of Example 37, which recites, directly quoted:
Claim 3:
A method of ranking icons of a computer system, the method comprising:
determining, by a processor, the amount of use of each icon over a predetermined period of time; and
ranking the icons, by the processor, based on the determined amount of use.

With regard to claim 3, the Office writes, “The processor…is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (the amount of use of each icon, or the ranking of the icons based on the determined amount of use). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any not integrated into a practical application).
Therefore, it is clear from these examples that specificity and improvement over prior methods are the deciding considerations regarding whether or not a display method constitutes insignificant extra-solution activity. As this is the standard that the Office has set, and as it would therefore be unreasonable for examiner’s to apply 35 USC 101 in a manner which contradicts this precedent, examiner is bound to apply the same standard for when displaying is or is not insignificant extra-solution activity to the present application.
Regarding claims 1 and 13-14 of applicant’s claimed invention, the claims recite, mutatis mutandis:
generating navigation information to display a route based on the route instructions between the two points by mapping the instruction information to the video data; and 
providing the navigation information based on location information of the terminal by overlaying a layer onto features of the image of the video call, the layer including the route (emphasis added).
	
	Applying the same standard the Office has set in light of Example 37, examiner observes that applicant does not merely recite outputting a route via a display, which would be a highly generic function, but instead recites “overlaying a layer onto features of the image of the video call, the layer including the route”, which is a far more specific form of outputting a route on a display that requires delicate mapping. This is far more akin to claim 1 of Example 37, which recites a very specific form of outputting icons, rather than claim 3 of Example 37, which 
	Furthermore, applicant’s claimed invention is not only an improvement over the prior art of record, but is also novel, as discussed earlier in this section with respect to the allowability of the claims. It would therefore be incorrect hindsight to suggest that applicant is somehow merely restating a generic method of displaying a route well-known to those of skill in the art; on the contrary, the specific method of displaying in the manner which applicant does distinguishes applicant’s claimed invention over the prior art of record. Therefore, examiner holds that applicant’s claims are, indeed, an improvement over prior methods.
	Any suggestions otherwise would go against the Office’s own guidelines with respect to 35 USC 101 as cited in Example 37 provided in the Subject Matter Eligibility Examples (January 07, 2019) and would be tantamount to suggesting that all display interfaces, by definition, regardless of how novel or specific their interfaces may be, are by definition ineligible under 35 USC 101. Examiner concludes that Example 37 indicates that this is far from the Office’s intentions, so the prior rejections of claims 1-20 under 35 USC 101 are herein withdrawn and this case is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901.  The examiner can normally be reached on M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668